Citation Nr: 1826593	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-19 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a postoperative (ACL with medial meniscus surgery, with residual scar and osteoarthritis) right knee disability (right knee disability).

2.  Entitlement to increases in the (0 percent prior to January 16, 2013, and 10 percent from that date) ratings assigned for right shoulder tendonitis (right shoulder disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 2007 to October 2011.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for right knee and right shoulder disabilities, assigning an initial rating for each, effective from the date following the Veteran's separation from service.  An August 2013 rating decision increased the rating for right shoulder tendonitis to 10 percent, effective January 16, 2013. At his request the Veteran was scheduled for a videoconference hearing before the Board in October 2015; he (without providing cause) to report, and his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his right shoulder and right knee disabilities have worsened since his most recent (July 2012) VA examinations.  In a February 2015 statement, his representative noted the Veteran's reports of right knee instability for which a knee brace has been issued, and his reports of increased frequency of right shoulder pain since the VA examinations.  Contemporaneous examinations to assess the severity of the disabilities are necessary.

Any outstanding (updated) records of VA evaluations or treatment the Veteran may have received for the disabilities at issue are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record the complete outstanding clinical records of all VA evaluations and treatment the Veteran has received for the disabilities on appeal.  The AOJ should review the records received, and arrange for any further development suggested by the information therein.

2.  The AOJ should thereafter arrange for the Veteran to be examined by an orthopedist to assess the current severity of his service-connected right shoulder and right knee disabilities.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of all applicable schedular criteria for rating the disabilities at issue, and the findings reported must be sufficiently detailed to allow for rating under the applicable criteria (as musculoskeletal disabilities).  Any tests or studies deemed necessary should be completed and all findings should be reported in detail.  Range of motion studies of the knee and shoulder should include active and passive motion, with and without weight-bearing, with resistance, and of the contralateral joint.  The examiner should indicate whether there would be additional functional impairment on repeated use or during flare-ups, and if so express the degree of additional functional impairment on repeated use or during flare-ups in terms of additional loss of range of motion.  Describe in detail the impact the right shoulder and right knee disabilities have on the Veteran's occupational and daily activity functioning (i.e., what types of activities would be precluded by the disabilities).  The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record, arrange for any further development suggested by additional information received, and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

